DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pomare (US 10051945) in view of Jansen (US 2016/0374458) and Stein (US 2017/0360169).
Pomare discloses an over-the-shoulder bag for a user comprising: a portable, multicompartment container assembly (10) with a single, adjustable, L-shaped shoulder strap member (17) coupled at a top end of the shoulder strap member to a top portion of the container assembly and a bottom end of the shoulder strap member to a bottom portion of the container assembly, a substantially horizontal jog of the shoulder strap member substantially disposed, when worn by the user, at or below the bottom portion of the container assembly (see Figs. 4, 5); the container assembly adapted to be in an open, closed, or partially open state by slidably moving at least one first slider member along a primary flexible strip of metal or plastic with interlocking projections (zipper 23); at least one external pocket member disposed on an outer surface of the container assembly and in a curved disposition and adapted to be in an open or closed state by sliding at least one second tab member disposed on at least one secondary flexible strip of metal or plastic with interlocking projections (27); except does not expressly disclose the USB port, GPS module, a rechargeable battery, or the panic button/speaker as claimed.
However, Jansen discloses a carrying bag assembly including at least one USB port, a GPS module, and a rechargeable battery (Abstract, para 0031) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the electronics systems taught by Jansen to the carrying bag taught by Pomare, in order to provide a means to charge a cell phone or locate the carrying bag in an emergency situation (para 0031 or 0032).
Further, Stein discloses providing a carrying bag with a panic button member coupled to a speaker assembly adapted to draw audible attention to the user (para 0102).  
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the panic button and speaker taught by Stein to the carrying bag taught by Pomare as modified above, in order to emit a loud sound from the speaker in an emergency situation as taught by Stein (para 0102).
Pomare as modified above further discloses a separate pocket member (31) disposed on the outer surface of the shoulder strap member, the pocket member capable of containing a mask member or collapsible mouth covering; the shoulder strap member has a quick release coupling assembly having a side depressible latch and buckle assembly (17D); a water bottle pocket member adapted to hold a water bottle disposed on an outer portion surface of the L-shaped shoulder strap member (alternatively interpreting 31 as water bottle pocket as it is capable of containing a water bottle).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pomare (US 10051945) in view of Jansen (US 2016/0374458) and Stein (US 2017/0360169) as applied to claim 1 above, and further in view of Castillo-Garrison (US 2008/0203127).
Pomare as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the hook for holding a flashlight as claimed.
However, Castillo-Garrison teaches a carrying strap being provided with a hook member is coupled to a top surface portion of the top portion of the shoulder strap member adapted to hold a flashlight assembly (para 0028).
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the hook and loop holding members taught by Castillo-Garrison to the carrying strap taught by Pomare as modified above, in order to attach an accessory item such as a flashlight as taught by Castillo-Garrison (para 0028).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
August 20, 2022